Dismissed and Memorandum Opinion filed March 8, 2007







Dismissed
and Memorandum Opinion filed March 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00845-CV
____________
 
DISCOVER, by its Servicing Agent,
DISCOVER FINANCIAL SERVICES, Appellant
 
V.
 
BARBARA A. LAWRENCE,
Appellee
 

 
On Appeal from the 270th District
Court
Harris County, Texas
Trial Court Cause No.
2005-25874
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed September 6, 2006.  The clerk=s record was filed on November 16,
2006.  The reporter=s record was filed on November 20, 2006.  No brief was filed.
On
January 11, 2007, this Court issued an order stating that unless appellant
submitted its brief, together with a motion reasonably explaining why the brief
was late, on or before February 12, 2007, the Court would dismiss the appeal
for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
8, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.